    Case 1:20-cv-00358-RJJ-SJB ECF No. 1 filed 04/27/20 PageID.1 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT
                             OF MICHIGAN- SOUTHERN DIVISION

JESSICA ANN JACOBS, an individual                       FILE NO.:              CV

                        Plaintiff,                      HON.:

v
                                                        COMPLAINT
DEAUDRIE PERRY, individually, and
S. R. BRADY, individually

                        Defendants.

 WILLIAM F. PIPER, PLC
 William F. Piper (P38636)
 Attorney for Plaintiff
 1611 W. Centre Street, Ste. 209
 Portage, MI 49024
 (269) 321-5008
 (269) 321-5009 (facsimile)
 wpiper@wpiperlaw.com

        The plaintiff, Jessica Ann Jacobs, by and through her attorney William F. Piper, PLC, for

her complaint, states as follows:

                              JURISDICTIONAL ALLEGATIONS

        1.       The plaintiff Jessica Ann Jacobs is a white female who was born in 1985 and who

lived in the County of Calhoun, State of Michigan, at all times relevant to this complaint, and she

still lives there.

        2.       The defendants were police officers for the City of Battle Creek at all times relevant

to this complaint.

        3.       The actions complained of occurred on and after June 1, 2019 in the City of Battle

Creek, County of Calhoun, State of Michigan.
        Case 1:20-cv-00358-RJJ-SJB ECF No. 1 filed 04/27/20 PageID.2 Page 2 of 6



          4.      The actions complained of were committed by the defendants under color of state

        law but not under a legitimate exercise of governmental authority.

          5.      The claims in this lawsuit arise under 42 USC § 1983.

          6.      Jurisdiction arises under 28 USC § 1331 and 28 USC § 1343.

          7.      Certain of the claims alleged herein arise under the supplemental jurisdiction of this

court to hear and decide state law claims arising out of the same transactions and occurrences as

the federal law claims.



                                    COMMON ALLEGATIONS

          8.      The plaintiff restates and realleges as though fully set forth herein paragraphs 1-7

of this complaint.

          9.      On Labor Day, September 2, 2019, police officers arrived at Ms. Jacobs’ residence

at 234 Dundee Drive, Battle Creek, Michigan.

          10.     The officers told Ms. Jacob’s roommate that they were looking for Ms. Jacobs.

          11.     Ms. Jacobs’ roommate called out to Ms. Jacobs that officers were looking for her.

          12.     Ms. Jacobs voluntarily went with the officers to get processed at the jail for a

misdemeanor larceny charge she had no understanding about, and about which she professed her

innocence.

          13.     Ms. Jacobs was bonded out after spending about two hours in the Calhoun County

jail.

          14.     The arrest was based on a report by a Joshua Lewis, who was born in 1992, to the

defendant Perry, that a Jessica Jacobs has been with him and two other males on June 1, 2019, and


                                                    2
    Case 1:20-cv-00358-RJJ-SJB ECF No. 1 filed 04/27/20 PageID.3 Page 3 of 6



that that Jessica Jacobs had taken his wallet and had later tried to use his cards in the wallet.

       15.     Ms. Jessica Ann Jacobs has never met and does not know of any Joshua Lewis.

       16.     The defendant Perry did not apparently get a report from Mr. Lewis about the race,

age, height, weight, or residence of the Jessica Jacobs in question.

       17.     Neither Officer Perry nor anyone else attempted to interview that Jessica Jacobs,

because, apparently, she had a warrant out for her arrest, and she was not expected to cooperate.

       18.     Jessica Ann Jacobs had not, an any time before or after June 1, 2019, had a warrant

out for her arrest, nor had she ever been arrested.

       19.     Nevertheless, the defendants Perry and Brady requested, to an assistant prosecuting

attorney, that a misdemeanor complaint issue against Jessica Ann Jacobs for larceny under $200,

despite that they knew or should have known that Jessica Ann Jacobs was not the person about

which Mr. Lewis had complained.

       20.     During and after her wrongful arrest Ms. Jacobs suffered and has suffered severe

emotional distress and financial losses, including monies spent to hire an attorney to defend her.

       21.     As a result of the arrest and numerous court appearances, Ms. Jacobs’ professional

life was interrupted, which caused her stress.

       22.     The defendants should have arrested instead Jessica Evelyeen-Mary Jacobs, who

was born in 1994, and who resided in the City of Battle Creek, and whose physical build is much

different from that of Jessica Ann Jacobs, or some other appropriate person with the common name

Jessica Jacobs about whom Joshua Lewis had actually complained.

       23.     The prosecution dismissed the charges against Ms. Jacobs in December 2019 when

all of the alleged witnesses against her did not appear in court.


                                                  3
   Case 1:20-cv-00358-RJJ-SJB ECF No. 1 filed 04/27/20 PageID.4 Page 4 of 6



             COUNT I – UNCONSTITUTIONAL ARREST AND PROSECUTION
       24.     The plaintiff restates and realleges as though fully set forth herein paragraphs 1- 23

of this complaint.

       25.     It is clearly established that a police officer cannot request charges against an

individual that will result in that individual’s arrest without probable cause for doing so, without

violating the Fourth and Fourteenth Amendments to the Constitution of the United States.

       26.     In this case no objectively reasonable officer would have requested a charge of

misdemeanor larceny against Jessica Ann Jacobs based only on the coincidence of the very

common first and last name of the Jessica Jacobs complained about, without information on the

age, race, height, weight, and residence of the Jessica Jacobs complained about, and knowing that

the Jessica Jacobs complained about had an outstanding warrant for her arrest, while Jessica Ann

Jacobs had no outstanding warrant for her arrest.

       27.     By acting as they did above, the defendants caused an unconstitutional arrest, stop,

seizure and prosecution against Jessica Ann Jacobs.

       28.     The defendants could not reasonably have believed that their actions described

above were within the constitutional limitations on their exercise of their authority under the

Fourth and Fourteenth Amendments to the United State Constitution.

       29.     The actions described above of the defendants violated the clearly established rights

of the plaintiff to be free from the unconstitutional conduct described above.

       30.     These claims are actionable under 42 U.S.C. §1983.

       31.     As a result of this unconstitutional conduct of the defendants the plaintiff Jessica

Ann Jacobs has suffered and will continue to suffer a loss of money for her attorneys fees and

other court associated costs, emotional distress, humiliation, embarrassment and damage to her
                                               4
    Case 1:20-cv-00358-RJJ-SJB ECF No. 1 filed 04/27/20 PageID.5 Page 5 of 6



reputation.

        WHEREFORE, the plaintiff requests a judgment against the defendants for whatever

amount is sufficient to compensate her for her injuries and damages past and future plus punitive

damages, all recoverable interest, costs, attorney’s fees under 42 USC § 1988, and any other relief

this court deems fair and just.



                              COUNT II – GROSS NEGLIGENCE

        32.    The plaintiff restates and realleges as though fully set forth herein paragraphs 1-31

of this complaint.

        33.    The defendants caused a misdemeanor complaint to issue against Jessica Ann

Jacobs and an arrest of her based only on the coincidence of her having the same common first

and last name of the person Joshua Lewis had complained about, and knowing that the Jessica

Jacobs complained about had an outstanding arrest warrant whereas Jessica Ann Jacobs did not.

        34.    The defendants here have acted with gross negligence defined in MCL 691.1407,

defined as “conduct so reckless to demonstrate a substantial lack of concern for whether injury

results”.

        35.    As a result of the gross negligence of the defendants, the plaintiff has suffered and

will continue to suffer the damages set forth above.

        WHEREFORE, the plaintiff requests a judgement against the defendants for whatever

amount is sufficient to compensate her for her injuries and damages past and future, plus all

recoverable interest, costs, attorney’s fees, and any other relief this court deemed fair and just.




                                                  5
   Case 1:20-cv-00358-RJJ-SJB ECF No. 1 filed 04/27/20 PageID.6 Page 6 of 6




DATED: April 27, 2020               WILLIAM F. PIPER, PLC



                             By:    /s/ William F. Piper
                                   William F. Piper (P38636)
                                   Attorney for Plaintiff




                                      6
